4.04
SUPPLEMENT NO. 2
TO
TRUST INDENTURE


THIS SUPPLEMENT NO. 2, dated November 24, 2009 (“Supplement No. 2”), to that
certain Trust Indenture dated May 23, 2001 (the “Indenture”), as supplemented by
Supplement No. 1 dated June 22, 2007 (“Supplement No. 1”) is by and between
ROWAN COMPANIES, INC., a Delaware corporation (the “Shipowner”), and
MANUFACTURERS AND TRADERS TRUST COMPANY, a New York banking corporation
(successor-in-interest to ALLFIRST TRUST COMPANY, NATIONAL ASSOCIATION, a
national banking association), as indenture trustee (the “Indenture Trustee”
and, together with the Shipowner, the “Parties”).


WHEREAS, on May 23, 2001, the Shipowner executed the Indenture, and issued
thereunder a Floating Rate Note designated, "United States Government Guaranteed
Ship Financing Obligations, GORILLA VIII Series" with a maximum principal amount
of $187,295,000;


WHEREAS, on June 22, 2007, in connection with the change in the Stated Maturity
of the Obligations, the Shipowner executed Supplement No. 1 and issued an
amended and restated $187,295,000 Floating Rate Note (the "Initial
Transaction");


WHEREAS, Section 4(b) of the Special Provisions of the Indenture provides that
the Shipowner may redeem or repay the amended and restated Floating Rate Note,
in whole or in part, on a Redemption Date designated by the Shipowner, from the
proceeds of the issuance of a fixed rate note;


WHEREAS, the outstanding principal amount of the amended and restated Floating
Rate Note is currently $124,859,000; and


WHEREAS, the Parties wish to amend certain documents relating to the Initial
Transaction in order to provide for the complete redemption of the amended and
restated Floating Rate Note by the issuance of a fixed rate note in the
aggregate principal amount of $124,859,000.


NOW THEREFORE, in consideration of the mutual rights and obligations set forth
herein and of other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties agree as follows:

 

--------------------------------------------------------------------------------

 


ARTICLE FIRST


Section 1.01.          Schedule A.  Schedule A to the Indenture is hereby
amended by adding or substituting the following definitions:


“Authorized Newspapers” means The Wall Street Journal, or if it ceases to exist,
then in such other newspaper(s) as the Secretary may designate.


"Effective Date" means November 24, 2009.


"Fixed Rate Note” or “Fixed Rate Obligation” shall mean an Obligation
substantially in the form of Exhibit A to Supplement No. 2 to Indenture,
appropriately completed.


“Letter of Representations” means the Blanket Issuer Letter of Representations
between the Shipowner and DTC, any riders thereto, and DTC’s Operational
Arrangements, and other documentation necessary or desirable to effectuate the
issuance of the Fixed Rate Notes as Global Obligations.


“Reinvestment Rate” means the yield determined by the Indenture Trustee, based
on information received from the Holder or calculation agent, to be the yield of
the issue of actively traded United States Treasury securities having a maturity
equal to the Weighted Average Life to Final Maturity plus 0.25%; provided,
however, that if such Weighted Average Life to Final Maturity is not equal to
the maturity of an actively traded United States Treasury security (rounded to
the nearest one-twelfth of a year), such yield shall be obtained by linear
interpolation from the yields of actively traded United States Treasury
securities having the greater maturity closest to and the lesser maturity
closest to such Weighted Average Life to Final Maturity.  The yields shall be
determined by reference to the yields as indicated by Telerate Access Service
(page 8003 or the relevant page at the date of determination indicating such
yields) (or, if such data ceases to be available, any publicly available sources
of similar market data) at approximately 11:00 a.m. (New York City time) on the
Make-Whole Premium Determination Date.


“Secretary” or “Administrator” means the Secretary of Transportation or any
official or official body from time to time duly authorized to perform the
duties and functions of the Secretary of Transportation under Title XI of the
Act (including the Maritime Administrator, the Acting Maritime Administrator,
and to the extent so authorized, the Deputy Maritime Administrator, the Acting
Deputy Maritime Administrator and other officials of the Maritime
Administration.


“Supplement No. 2 to Indenture” means the Supplement No. 2 to Trust Indenture
dated November 24, 2009, between the Shipowner and the Indenture Trustee.

 
- 2 -

--------------------------------------------------------------------------------

 

“Title XI” means Title XI of the Act (now codified as Chapter 537 of Title 46 of
the U.S. Code).


All other capitalized terms used herein have the meanings set forth in Schedule
A to the Indenture, as amended.


ARTICLE SECOND


Section 2.01.        The Obligations.  Article 2(a) of the Special Provisions of
the Indenture is hereby amended and restated in its entirety as follows:
 
(a) The Obligations issued hereunder shall be designated "United States
Government Guaranteed Ship Financing Obligations, GORILLA VIII Series," and
shall be substantially in the form of Exhibit A to Supplement No. 2 to
Indenture; and, the aggregate principal amount of Obligations which may be
issued under this Indenture shall not exceed$124,859,000.
 
Section 2.02.        Article 4(a) and (c) of the Special Provisions of the
Indenture is hereby amended and restated in its entirety to read as follows:
 
(a)           Scheduled Mandatory Redemption. The Obligations are subject to
redemption at a Redemption Price equal to 100% of the principal amount thereof,
together with interest accrued thereon to the applicable Redemption Date,
through the operation of scheduled repayment providing for the semi-annual
redemption on January 15 and July 15 of each year, commencing January 15, 2004
of $5,203,000 of principal amount of Obligations, which amount represents
approximately one thirty-sixth (1/36) of the Original Principal Amount of
Obligations, plus interest accrued thereon to the Redemption Date.  Unless
redeemed earlier in accordance with this Indenture, there shall be a final
redemption of the remaining outstanding principal of the Floating Rate Note on
the Effective Date and a final redemption of the remaining outstanding principal
of the Fixed Rate Note on July 15, 2021.


 
- 3 -

--------------------------------------------------------------------------------

 

 
Notwithstanding the foregoing provisions of this subsection (a), if the
principal amount of Outstanding Obligations shall be reduced by reason of any
redemption pursuant to Sections 3.04 or 3.06 of Exhibit 1 to this Indenture, the
principal amount of Obligations to be redeemed pursuant to this subsection (a)
on each subsequent Redemption Date for such Obligations shall be reduced by an
amount equal to the principal amount of such Obligations retired by reason of
such redemption pursuant to Sections 3.04 or 3.06 of Exhibit 1 hereto divided by
the number of Redemption Dates (including the Stated Maturity of such
Obligations) scheduled thereafter to July 15, 2021 in the case of Fixed Rate
Note(s) (subject to such increase as shall be necessary so that the total
principal amount of Obligations to be redeemed on any such Redemption Date shall
be an integral multiple of $1,000); provided that, the entire unpaid principal
amount of the Outstanding Obligations shall be paid not later than the Effective
Date in the case of the Floating Rate Note and July 15, 2021 in the case of each
Fixed Rate Note.  The Shipowner shall, in accordance with Section 3.02(e) of
Exhibit 1 hereto, promptly after each redemption pursuant to said Sections 3.04
or 3.06, furnish to the Secretary, the Indenture Trustee and each Holder a
revised table of scheduled repayments reflecting the reductions made pursuant to
this subsection (a) as a result of such redemption.

  
*            *            *
 
(c)           Optional Redemptions of Obligations at Make-Whole Premium.  At its
option, the Shipowner may prepay on any Interest Payment Date the Fixed Rate
Note, in whole or in part, at a Redemption Price equal to 100% of the principal
amount thereof together with interest accrued thereon to the Redemption Date
plus the Make-Whole Premium, if any.  Prepayments shall be applied pro rata
against each Fixed Rate Note and applied against the scheduled principal
payments in the inverse order of scheduled maturity.
 
Section 2.03.          Article 4(e) of the Special Provisions of the Indenture
is hereby deleted in its entirety.
 
Section 2.04.          The phrase “in the form of Exhibit B to Supplement No. 1
to the Indenture” in Article 5(f) of the Special Provisions of the Indenture is
revised to read “in the form of Exhibit A to Supplement No. 2 to Indenture.”
 
Section 2.05.          Concerning Section 2.10 of Exhibit 1 to the Indenture, on
and after the Effective Date, the Shipowner shall not execute and the Indenture
Trustee shall not authenticate, transfer, exchange or deliver any Obligation
unless in the form of Exhibit A to Supplement No. 2 to Indenture.

 
- 4 -

--------------------------------------------------------------------------------

 

Section 2.06.          Article 5(l) of the Special Provisions of the Indenture
is hereby amended and restated in its entirety to read as follows:


(l)           Concerning Section 3.05.  Section 3.05 is revised to read as
follows:


SECTION 3.05.  Redemption after Total Loss, or Requisition of Title, Seizure or
Forfeiture of a Vessel.  The Shipowner and the Secretary may Request a
Redemption Date, at least forty (40) days but not more than sixty (60) days from
the Indenture Trustee’s receipt of the Request, for the redemption of certain
Obligations because of (1) an actual, constructive, agreed or compromised total
loss of the Vessel, or (2) requisition of title to, or seizure or forfeiture of
the Vessel.  Upon receipt, the Indenture Trustee shall promptly give notice to
the Holders of the Redemption Date as provided in Section 3.08 and on that date
shall redeem, out of funds it receives from the Shipowner, such principal amount
of Obligations together with the interest accrued thereon.
 
Section 2.07.          Article 5(w) of the Special Provisions of the Indenture
is hereby deleted in its entirety.


Section 2.08.          Article 5(cc) of the Special Provisions of the Indenture
is hereby amended and restated in its entirety to read as follows:


(cc)         Concerning Registered and Beneficial Ownership of theObligations;
Legends.


(i)     The Fixed Rate Note will be issued in the form of a single permanent
global Note in definitive, fully registered form without interest coupons (the
"Global Obligation").  Except as provided in paragraph (iii) below, owners of
beneficial interests in the Global Obligation ("Beneficial Owners") shall not be
entitled to receive separate certificated Notes ("Definitive Obligations") and
shall not be considered the holders thereof.  Each such Global Obligation shall
be deposited with DTC or the Indenture Trustee, as custodian for DTC, registered
in the name of Cede or such other nominee as may be requested by DTC, and duly
executed by the Shipowner and authenticated by the Indenture Trustee as provided
in the Indenture.  The Global Obligation shall bear such legend as DTC may
require.

 
- 5 -

--------------------------------------------------------------------------------

 

(ii)   Members of, or participants in, DTC shall have no rights under the
Indenture with respect to the Global Obligation held on their behalf by DTC or
by the Indenture Trustee, as the custodian of DTC, or under the Global
Obligation, and Cede or such other nominee as DTC may request may be treated by
the Shipowner, the Indenture Trustee and any agent of the Shipowner or the
Indenture Trustee as the absolute owner of the Global Obligation for all
purposes whatsoever.  Notwithstanding the foregoing, nothing herein shall
prevent the Shipowner, the Indenture Trustee or any agent of the Shipowner or
the Indenture Trustee from giving effect to any written certification, proxy or
other authorization furnished by DTC, Cede or such other nominee as DTC may
request,  or impair, as between DTC and its members and participants, the
operation of customary practices of DTC governing the exercise of the rights of
an owner of a beneficial interest in the Global Obligation.


(iii)      (1)            The transfer and exchange of the Global Obligation or
beneficial interests therein shall be effected through DTC or the Indenture
Trustee, as the custodian for DTC, in accordance with the Indenture and the
procedures of DTC therefor.


(2)            The Global Obligation shall be exchangeable for Definitive
Obligations registered in the names of persons owning the beneficial interests
in the Global Obligation only if DTC notifies the Shipowner, with a copy to the
Indenture Trustee, that it is unwilling or unable to continue as depositary for
such Global Obligation or DTC ceases to be a clearing agency registered under
the Securities Exchange Act of 1934, as amended, at a time when DTC is required
to be so registered in order to act as depositary, and a successor depositary is
not appointed by the Shipowner within 90 days thereafter. In such event, the
Indenture Trustee shall within 30 days from receipt of such notice instruct DTC
to notify its direct and indirect participants of the need to re-register the
Obligations in the names of the beneficial owners.  Upon surrender by DTC of the
Global Obligation issued in its name, the name of Cede or another nominee, the
Shipowner shall issue at its sole cost and expense, and the Indenture Trustee
shall authenticate Definitive Obligations in the names provided to the Indenture
Trustee by DTC.


(3)            The Global Obligation that is exchangeable for Definitive
Obligations registered in the name of the owners of beneficial interests therein
pursuant to this paragraph (iii) shall be surrendered by DTC to the Indenture
Trustee to be so exchanged, without charge, and the Shipowner shall execute and
the Indenture Trustee shall authenticate and deliver, upon such exchange of the
Global Obligation, an equal aggregate principal amount of Definitive Obligations
of authorized denominations.  Definitive Obligations issued in exchange for a
beneficial interest in the Global Obligation pursuant hereto shall be registered
in such names and in such authorized denominations as DTC, pursuant to
instructions from its direct or indirect participants or otherwise, shall
instruct the Indenture Trustee in writing.  The Indenture Trustee shall deliver
such Definitive Obligations to the Beneficial Owners in whose names such
Obligations are so registered in accordance with the instructions of DTC.

 
- 6 -

--------------------------------------------------------------------------------

 


(4)            The registered holder of a Global Obligation may grant proxies
and otherwise authorize any Beneficial Owner, including DTC's members and
participants and Beneficial Owners that may hold interest through such members
and participants, to take any action which a Holder is entitled to take under
the Indenture or the Obligations.


(5)            In the event of the occurrence of the event specified in
paragraph (iii)(2), the Shipowner shall promptly make available to the Indenture
Trustee a reasonable supply of Definitive Obligations.


(6)            Notwithstanding any other provision of the Indenture, the Global
Obligation may not be transferred except as a whole by DTC to a nominee of DTC
or by a nominee of DTC to DTC or another nominee of DTC.


(iv)          At such time as all beneficial interests in a Global Obligations
have either been exchanged for Definitive Obligations, redeemed, repurchased or
canceled, the Global Obligation shall be returned to the Indenture Trustee for
cancellation or retained and canceled by the Indenture Trustee.


(v)           The Indenture Trustee shall have no responsibility or obligation
to any owner of a beneficial interest in the Global Obligation, a member of, or
a participant in, DTC or any other Beneficial Owner with respect to the accuracy
of the records of DTC or its nominee or of any participant or member thereof,
with respect to any ownership interest in the Obligations or with respect to the
delivery to any participant, member, beneficial owner or other Beneficial Owner
(other than DTC) of any notice (including any notice of redemption) or the
payment of any amount or delivery of any Obligations (or other security or
property) under or with respect to such Obligations.  All notices and
communications to be given to the Holders and all payments to be made to Holders
in respect to the Obligations shall be given or made only to or upon the order
of the registered Holders (which shall be DTC, Cede or such other nominee as may
be requested by DTC, in the case of the Global Obligation).  The rights of
owners of beneficial interests in the Global Obligation shall be exercised only
through DTC subject to the applicable rules and procedures of DTC.  The
Indenture Trustee may rely and shall be fully protected in relying upon
information furnished by DTC with respect to its members, participants and any
beneficial owners.

 
- 7 -

--------------------------------------------------------------------------------

 

Section 2.09           Endorsement of Floating Rate Note.  Upon surrender of the
Floating Rate Note issued on June 22, 2007 to the Indenture Trustee by the
Holder thereof following the payment in full of all amounts due thereunder, such
Floating Rate Note shall be endorsed to show the redemption of the outstanding
amount and thereupon shall be cancelled.


Section 2.10           Form of Fixed Rate Note.  The form of Fixed Rate Note is
attached as Exhibit A to this Supplement No. 2.


Section 2.11           Issuance of Fixed Rate Note.  On and after the Effective
Date, the Shipowner shall issue and deliver to the Holders thereof Fixed Rate
Note(s) in accordance with the Indenture substantially in the form of Exhibit A
to this Supplement No. 2.


Except as so amended, the provisions of the Indenture are hereby confirmed, and
shall remain in full force and effect.


This Supplement No. 2 may be executed in several counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.


Notwithstanding any provision herein, in the event there are any inconsistencies
between the original of this document held by the Secretary, and an original
held by any other party to this transaction, the provisions of the original
document held by the Secretary shall prevail.

 
- 8 -

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, this Supplement No. 2 to Indenture has been duly executed by
the Parties as of the day and year first above written.


(SEAL)
 
ROWAN COMPANIES, INC.
               
ATTEST:
         
By:
William H. Wells
     
Vice President, Finance and
     
Chief Financial Officer
       
Melanie M. Trent
     
Corporate Secretary
                 
MANUFACTURERS AND TRADERS TRUST
   
COMPANY
(SEAL)
 
Indenture Trustee
       
ATTEST:
         
By:
Donald C. Hargadon
     
Vice President
       
David L. Williams
     
Vice President
     


 
- 9 -

--------------------------------------------------------------------------------

 

CONSENT:


Pursuant to Section 10.05 of the General Provisions incorporated into the
Indenture by reference attached as Exhibit 1 to the Indenture, the Secretary
hereby consents to this Supplement No. 2 to Trust Indenture.


ATTEST:
 
UNITED STATES OF AMERICA,
   
SECRETARY OF TRANSPORTATION
       
Sarah J. Washington
 
BY:
MARITIME ADMINISTRATION
           
By:
Christine Gurland
     
Secretary


 
- 10 -

--------------------------------------------------------------------------------

 

Exhibit A to Supplement No. 2 to Indenture


SPECIMEN NOTE


Unless this certificate is presented by an authorized representative of The
Depository Trust Company, a New York corporation ("DTC"), to Issuer or its agent
for registration of transfer, exchange or payment, and any certificate issued is
registered in the name of Cede & Co. or in such other name as is requested by an
authorized representative of DTC (and any payment is made to Cede & Co. or to
such other entity as is requested by an authorized representative of DTC), ANY
TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON
IS WRONGFUL inasmuch as the registered owner hereof, Cede & Co., has an interest
herein.

   
CUSIP 779382 AM2
     
$124,859,000
 
No. 1



UNITED STATES GOVERNMENT GUARANTEED
SHIP FINANCING OBLIGATION, GORILLA VIII SERIES


Fixed Rate Note due July 15, 2021


Issued by


ROWAN COMPANIES, INC.


Principal and interest guaranteed under Title XI of the Merchant Marine Act,
1936, as amended (now codified as Chapter 537 of Title 46 of the U.S. Code).


ROWAN COMPANIES, INC., a Delaware corporation (herein called the "Shipowner"),
FOR VALUE RECEIVED, promises to pay to Cede & Co. or registered assigns at such
account at and address of a commercial bank in New York, New York as the Holder
hereof may direct from time to time in writing, the principal sum of  ONE
HUNDRED TWENTY-FOUR MILLION EIGHT HUNDRED FIFTY-NINE THOUSAND AND NO/100 DOLLARS
($124,859,000) in twenty-three (23) equal semiannual installments of $5,203,000
on each of January 15 and July 15 commencing on January 15, 2010 and the
remaining unpaid balance on July 15, 2021, and to pay interest semiannually on
January 15 and July 15 of each year, commencing January 15, 2010, on the unpaid
principal amount of this Note at the rate of 3.158% per annum calculated on the
basis of a 360-day year and twelve 30-day months from the interest payment date
referred to above next preceding the date of this Note to which interest on the
Notes has been paid (unless the date hereof is the date to which interest on the
Notes has been paid, in which case from the date of this Note), or if no
interest has been paid on the Notes since the original issue date (as described
in the Indenture hereinafter mentioned) of this Note, from such original issue
date, until payment of said principal sum has been made or duly provided for,
and at the same rate per annum on any overdue principal.

 
- 11 -

--------------------------------------------------------------------------------

 


The principal of and the interest on this Note, as well as any premium herein in
the case of certain redemptions hereof to maturity, are payable in immediately
available funds to the registered Holder hereof at the Corporate Trust Office of
MANUFACTURERS AND TRADERS TRUST COMPANY, a New York banking corporation
(successor-in-interest to ALLFIRST TRUST COMPANY, NATIONAL ASSOCIATION, a
national banking association), as indenture trustee (the "Indenture Trustee"),
in any coin or currency of the United States of America which at the time of
payment is legal tender for the payment of public and private debts therein.


This Note is one of an issue of obligations of the Shipowner  designated as its
"United States Government Guaranteed Ship Financing Obligations, GORILLA VIII
Series," all issued under a Trust Indenture dated May 23, 2001, as amended by
Supplement No. 1 to Indenture, dated June 22, 2007 and by Supplement No. 2 to
Indenture, dated November 24, 2009 (the "Indenture"), between the Shipowner and
the Indenture Trustee, to aid in financing the cost of the construction by the
Shipowner of the Vessel.  Reference is hereby made to the Indenture for a
definition of all capitalized terms used and not otherwise defined herein and a
description of the rights, limitations of rights, obligations, duties and
immunities thereunder of the Shipowner and the Indenture Trustee, and the rights
and limitations of rights of the Holders of the Obligations and the
Secretary.  This Note is one of the Obligations.


In accordance with the terms of an Authorization Agreement dated as of May 23,
2001, as amended by Amendment No. 1 to Authorization Agreement dated June 22,
2007 and by Amendment No. 2 to Authorization Agreement dated November 24, 2009
(herein the "Authorization Agreement"), between the UNITED STATES OF AMERICA,
represented by the Secretary of Transportation, acting by and through the
Maritime Administrator (herein called the "Secretary"), and the Indenture
Trustee, and by endorsement of the guarantee of the United States of America
(the "Guarantees") on each of the Obligations and the authentication and
delivery of the Guarantees by the Indenture Trustee, all pursuant to the Act,
this Note is guaranteed by the United States of America as provided in the
Authorization Agreement and in the Guarantees endorsed thereon.  Reference is
hereby made to the Authorization Agreement for a description of the rights,
limitations of rights, obligations, duties and immunities thereunder of the
Secretary and the Indenture Trustee, and the rights and limitations of rights of
the Holders of this Note.

 
- 12 -

--------------------------------------------------------------------------------

 


Furthermore, it is hereby noted that Section 1103(d) of Title XI of the Act (now
codified at 46 U.S.C. § 53705(a)) provides that:



“The full faith and credit of the United States Government is pledged to the
payment of a guarantee made under this chapter, for both principal and interest,
including interest (as may be provided for in the guarantee) accruing between
the date of default under a guaranteed obligation and the date of payment in
full of the guarantee."


If an Indenture Default  shall have occurred and be continuing, the Indenture
Trustee, as provided in the Indenture, shall not later than 60 days from the
date of such Indenture Default, demand payment by the Secretary of the
Guarantees, whereupon the entire unpaid principal amount of the Outstanding
Notes and all unpaid interest thereon shall become due and payable on the first
to occur of the date which is 30 days from the date of such demand or the date
on which the Secretary pays the Guarantees.  If no demand for payment of the
Guarantees shall have been made by the Indenture Trustee on or before the 30th
day following an Indenture Default, the Holder of any Outstanding Note may, in
the manner provided in the Indenture, make such demand in place of the Indenture
Trustee.  In the event of an Indenture Default of which the Secretary has actual
knowledge, the Secretary, as provided in the Authorization Agreement, will
publish notice in the Authorized Newspapers, which shall be The Wall Street
Journal, of the occurrence of such Indenture Default within 30 days from the
date of such Indenture Default, unless demand for payment under the Guarantees
shall previously have been made by the Indenture Trustee, but any failure to
publish such notice or any defect therein shall not affect in any way any rights
of the Indenture Trustee, the Secretary, or any Holder of a Note with respect to
such Indenture Default.


Within 30 days from the date of any demand for payment of the Guarantees, the
Secretary shall pay to the Indenture Trustee, as agent and attorney-in-fact for
the Holders of the Outstanding Notes (including this Note), all the unpaid
interest to the date of such payment on, and the unpaid balance of the principal
of, such Notes in full, in cash; provided that, in the case of a demand made as
a result of a Payment Default, the Secretary shall not be required to make any
such payment (i) if within such 30-day period (and prior to any payment of the
Guarantees by the Secretary), the Secretary finds either that there was no
Payment Default, or that such Payment Default was remedied prior to the demand
for payment of the Guarantees or (ii) the Secretary assumes the Obligations and
makes all payments then in default in the manner provided in Section 6.09 of the
Indenture.  In each such event, the Guarantees shall continue in full force and
effect.

 
- 13 -

--------------------------------------------------------------------------------

 

The Holder of this Note, by the purchase and acceptance hereof, hereby
irrevocably appoints the Indenture Trustee and each other Holder of any of the
Outstanding Notes as agent and attorney-in-fact for the purpose of making any
demand for payment of the Guarantees, and (in the case of the Indenture Trustee)
of receiving and distributing such payment; provided that, no action or failure
to act by the Indenture Trustee shall affect the right of the Holder of this
Note to take any action whatsoever permitted by law and not in violation of the
terms of this Note or of the Indenture.


Any amount payable by the Secretary under the Guarantees shall not be subject to
any claim or defense of the United States of America, the Secretary, or others,
whether by way of counterclaim, set-off, reduction or otherwise.  Further, the
Holder of this Note shall have no right, title or interest in any collateral or
security given by the Shipowner to the Secretary.


After payment of the Guarantees by the Secretary to the Indenture Trustee, this
Note (1) if it has not then been surrendered for cancellation or cancelled,
shall represent only the right to receive payment in cash of an amount (less the
amount, if any, required to be withheld with respect to transfer or other taxes
on payments to the Holder of this Note) equal to the unpaid principal amount
hereof and the unpaid interest accrued hereon to the date on which the Secretary
shall have paid the Guarantees in full in cash to the Indenture Trustee, (2)
shall otherwise no longer constitute or represent an obligation of the
Shipowner, and (3) shall not be entitled to any other rights or benefits
provided in the Indenture, subject to Section 6.08 of  the Indenture.


The Notes (including this Note) may be prepaid or redeemed upon the terms and
conditions provided in the Indenture, in whole or in part, at the option of the
Shipowner, upon at least 30 and not more than 60 days prior notice given as
provided in the Indenture.


The Shipowner may, at its option, prepay on any Interest Payment Date, at 100%
of the principal amount thereof, plus interest accrued thereon to such date plus
the Make-Whole Premium, an additional principal amount of Notes upon the terms
and conditions provided in the Indenture.  The "Make-Whole Premium" is the
amount as determined by the Indenture Trustee pursuant to the terms of the
Indenture to equal the excess, if any, of (i) the sum of the respective Payment
Values of each Prospective Payment, over (ii) 100% of the aggregate principal
amount being prepaid on the Redemption Date.  The "Payment Value" of each
Prospective Payment shall be determined by discounting such Prospective Payment
at the Reinvestment Rate for the period from the Payment Date on which such
Prospective Payment was scheduled to be paid to the applicable Redemption
Date.  "Prospective Payment" means, with respect to the Fixed Rate Notes:  (i)
each scheduled interest payment on each scheduled principal amount to be
prepaid; and (ii) the scheduled principal amount to be prepaid.  Prepayments
shall be applied pro rata against each Note and applied against the scheduled
principal payments in the inverse order of scheduled maturity.

 
- 14 -

--------------------------------------------------------------------------------

 


This Note is also subject to repayment, upon the terms and conditions provided
in the Indenture and upon like notice, through the operation of the mandatory
repayment schedule set forth in the first paragraph of this Note, provided that,
notwithstanding the foregoing provisions of that paragraph, in case the
principal amount of Outstanding Notes shall be reduced by reason of prepayment
described in part (a) of the next succeeding paragraph or in the second
succeeding paragraph, the principal amount of Notes to be repaid through the
operation of the mandatory repayment schedule on each subsequent Payment Date
shall be subject to reduction as provided in the Indenture.


The Notes (including this Note) are also subject to prepayment, upon the terms
and conditions provided in the Indenture, at 100% of the principal amount
thereof, plus interest accrued thereon to the date of prepayment, upon at least
30 and not more than 60 days prior notice (a) in part, in the event that Notes
must be redeemed so that the principal amount of all Notes Outstanding after
such redemption will not exceed 87.5% of the Actual Cost of the Vessel, as
determined by the Secretary, or (b) in whole, in the event of an actual,
constructive, agreed or compromised total loss of, or requisition of title to,
or seizure or forfeiture of, the Vessel.


The Notes (including this Note) may also be prepaid upon the terms and
conditions provided in the Indenture, in whole or in part, at the option of the
Secretary, at any time following an assumption of the Notes and the Indenture by
the Secretary, upon at least 30 and not more than 60 days prior notice given as
provided in the Indenture, at a Redemption Price equal to 100% of the principal
amount to be prepaid, plus interest accrued to the date fixed for prepayment.


Any optional prepayment shall be subject to the receipt of the prepayment moneys
by the Indenture Trustee or any Paying Agent in accordance with the terms and
conditions of the Indenture.  Any amount of the Notes called for prepayment
shall (unless the Shipowner shall default in the payment of such Notes at the
applicable Redemption Price plus accrued interest) cease to bear interest on and
after the date fixed for prepayment.

 
- 15 -

--------------------------------------------------------------------------------

 


As provided in the Indenture and to the extent permitted thereby, compliance by
the Shipowner with any of the terms of the Indenture may be waived, and the
Indenture and the rights and obligations of the Shipowner, and the rights of the
Holders of the Notes (including this Note) thereunder may be modified, at any
time with the prior consent of the Secretary, and except as otherwise expressly
provided in the Indenture, the consent of the Holders of at least 60% in
principal amount of the Outstanding Notes affected thereby in the manner and
subject to the limitations set forth in the Indenture; provided that, no such
waiver or modification shall (1) without the consent of the Holder of each Note
affected thereby: (a) change the Stated Maturity or reduce the principal amount
of any Note, (b) extend the time of payment of, or reduce the rate of, interest
thereon, (c) change the due date of or reduce the amount of any mandatory
scheduled redemption, (d) reduce any premium payable upon the redemption
thereof, or (e) change the coin or currency in which any Note or the interest
thereon is payable; or (2) without the consent of all Holders of the Notes: (a)
terminate or modify any of the Guarantees or the obligations of the United
States of America thereunder, (b) reduce the amount of any of the Guarantees,
(c) eliminate, modify or condition the duties of the Indenture Trustee to demand
payment of the Guarantees, (d) eliminate or reduce the eligibility requirements
of the Indenture Trustee, or (e) reduce the percentage of principal amount of
the Notes the consent of whose Holders is required for any such modification or
waiver.
 
The Indenture provides that the Notes (including this Note) shall no longer be
entitled to any benefit provided therein if the Notes shall have become due and
payable at Maturity (whether by repayment, prepayment, redemption or otherwise)
and funds sufficient for the payment thereof (including interest to the date
fixed for such payment, together with any premium thereon) and available for
such payment (1) shall be held by the Indenture Trustee or any Paying Agent, or
(2) shall have been so held and shall thereafter have been paid to the
Shipowner, or returned to the Secretary, after having been unclaimed for 6 years
after the date of maturity thereof (whether by repayment, prepayment, redemption
or otherwise) or the date of payment of the Guarantees, except for the right (if
any), of the Holder to receive payment from the Shipowner of any amounts paid to
the Shipowner, or the Secretary if such funds have been returned to the
Secretary, as provided in (2) above with respect to this Note, all subject to
the provisions of Section 6.08 of  the Indenture.


This Note is transferable by the registered Holder or by his duly authorized
attorney, at the Corporate Trust Office of the Indenture Trustee, upon surrender
or cancellation of this Note, accompanied by an instrument of transfer in form
satisfactory to the Shipowner and the Indenture Trustee, duly executed by the
registered Holder hereof or his attorney duly authorized in writing, and
thereupon new, fully registered Notes of like series and maturity for the same
aggregate principal amount will be issued to the transferees in exchange
therefor, each in the principal amount $1,000.00 or any integral multiple
thereof, subject to the provisions of the Indenture.  The Indenture provides
that the Shipowner shall not be required to make transfers or exchanges of (1)
Notes for a period of 15 days immediately prior to an Interest Payment Date, (2)
Notes after demand for payment of the Guarantees and prior to payment thereof or
rescission of such demand as provided in Section 6.02(a) of the  Indenture, or
(3) any Note which has been selected for repayment or prepayment or redemption
in whole or in part, except as to the unredeemed portion of any Note being
repaid, prepaid or redeemed in part.

 
- 16 -

--------------------------------------------------------------------------------

 

The Shipowner, the Secretary, the Indenture Trustee, and any office or agency
for the payment of Notes may deem and treat the person in whose name this Note
is registered as the absolute owner thereof for all purposes, and neither the
Shipowner, the Secretary, the Indenture Trustee, nor any such office or agency
shall be affected by any notice to the contrary, whether this Note shall be past
due or not.


No recourse shall be had for the payment of principal of, or the interest or
premium (if any) on, this Note, or for any claim based hereon or on the
Indenture, against any incorporator or any past, present or future subscriber to
the capital stock, stock-holder, officer or director of the Shipowner or of any
successor corporation, as such, either directly or through the Shipowner or any
such successor corporation, under any constitution, statute or rule of law or by
the enforcement of any assessment, or otherwise, all such liability being
expressly waived and released by the acceptance of this Note and by the terms of
the Indenture.


None of the Make-Whole Premium or any other charges, costs, expenses, or
indebtedness owed by the Shipowner under the Obligation Purchase Agreement to
any Person is guaranteed by the United States.  The Guarantee of the United
States extends only to the principal and interest owed under this Note and only
to the extent specified herein.


This Note may not be amended, terminated or modified in any fashion without the
prior written consent of the Secretary.


Neither this Note nor the Guarantee endorsed hereon shall be valid or become
obligatory for any purpose until the Indenture Trustee shall have fully signed
the authentication certificate endorsed hereon.


REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.
 
 
- 17 -

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Shipowner has caused this Note to be duly executed by
the manual or facsimile signatures of its duly authorized officers.



   
ROWAN COMPANIES, INC.
         
BY:
 
     
Vice President, Finance
     
and Chief Financial Officer
       
Attest:
             
 
     
Corporate Secretary
             
Dated:  _____________
     


 
- 18 -

--------------------------------------------------------------------------------

 

GUARANTEE OF THE UNITED STATES OF AMERICA


The United States of America, represented by the Maritime Administrator,
pursuant to 46 U.S.C. Chapter 537, hereby guarantees to the holder of the Note
annexed hereto, upon demand of the holder or his agent, payment of the unpaid
interest on, and the unpaid balance of the principal of, such Note, including
interest accruing between the date of default under such Note and the payment in
full of the Note under this Guarantee.  The full faith and credit of the United
States of America is pledged to the payment of this Guarantee.  The validity of
this Guarantee is incontestable in the hands of any holder of such Note. Payment
of this Guarantee will be made in accordance with the provisions of such Note.



 
UNITED STATES OF AMERICA
   
MARITIME ADMINISTRATION
         
(SEAL OF THE DEPARTMENT
     
 OF TRANSPORTATION)
               
BY:
   
   
Maritime Administrator
 



INDENTURE TRUSTEE'S AUTHENTICATION CERTIFICATE


This is one of the Notes described in the Indenture and the foregoing Guarantee
is one of the Guarantees described in the Authorization Agreement.



 
MANUFACTURERS AND TRADERS TRUST COMPANY
   
Indenture Trustee
                                   
BY:
      
         


 
- 19 -

--------------------------------------------------------------------------------

 
